Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 are allowed.


Reason for Allowance:
The following is an examiner's statement of reasons for allowance:
In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Yue et al. (U.S. Patent Application: 20160224281) teaches Example systems and methods may relate to performing a service restart on a printing device. A method preferably includes receiving a setting modification for a printing device, and storing the setting modification in an entity database. The method then includes receiving, at a network manager, an indication of the setting modification. The method further includes determining, by the network manager, responsive to receiving the indication of the setting modification, whether a network restart is required. The method yet further includes upon determining that the network restart is not required, determining, by a protocol manager, based on the setting modification stored in the entity database, a service requiring a restart. The method then includes initiating a restart of the determined service. (See Abstract)

IGARASHI et al.  (U.S. patent Application: 20110128579) teaches A printing system includes a storage unit that stores printing status information and host apparatus identification information. The printing status information includes a printing status representing whether a printing processing of the print job is interrupted, and the host apparatus identification information represents the host apparatus as a requestor of the print job. The printing system includes a update unit that updates the printing status 


Drako et al.  (U.S. Patent Application: 20080184357) teaches The invention is a firewall capable of blocking access to a website or other Internet node based on a domain name.  A DNS request is monitored and a domain name is decoded from the DNS request.  An IP address is received in a response to the DNS request.  The IP address and domain name are associated with each other.  The steps are executed non-intrusively with respect to traffic flow through the firewall.  Afterward, a determination is made if the IP address is associated with a domain name for which access is restricted.  If the domain name is a restricted domain name, access to content of the website is denied by blocking traffic flow on the basis of identifying the source IP address of data packets. (abstract).

Salgado et al.  (U.S. Patent: 6583888) teaches An authorization service is provided for use with a multifunctional printing system.  The printing machine includes a first document processing service and a second document processing service.  The first document processing service includes a first set of one or more document processing operations with each of the first set of one or more document processing operations being performable relatives to the electronic document.  The second document processing service includes a second set of one or more document processing operations with each of the second set of one or more document processing operations being performable relative to the electronic document.  The system also includes a programmable authorization system that controls a manner in which a first set of users accesses the first set of one or more document processing operations and a second set of users access the second set of one or more document processing operations.(abstract)



However, the prior art of records fail to teach or suggest individually or in combination:
A method for configuring, via a website, a device to provide printing services to a local network, comprising: creating, via a website, a service host object that comprises a network address of a device on a local network and a service host name, wherein the website is hosted by a server located behind a firewall blocking network traffic from the local network; configuring, via the website, one or more printing service settings for one or more printing services; and sending an indication to run the one or more printing services on the local network based on the one or more printing service settings, wherein the one or more printing services communicate at regular intervals with the server to determine whether the printing service settings have been reconfigured or updated.

Dependent claims 2-6 further limits allowed independent claim 1; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 7.

Dependent claims 8-14 further limits allowed independent claim 7; therefore, they are also allowed.

Accordingly, claims 1-14 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449